364 S.W.3d 263 (2012)
Arion O'NEAL, Jr., Appellant/Movant,
v.
STATE of Missouri, Respondent.
No. ED 96970.
Missouri Court of Appeals, Eastern District, Division Three.
April 10, 2012.
*264 Timothy Forneris, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Laura E. Elsbury, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Arion O'Neal Jr. appeals from the motion court's Findings of Fact, Conclusions of Law, Order and Judgment denying his Rule 24.035 Second Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence and Request for an Evidentiary hearing, alleging that the plea court abused its discretion in denying his request to withdraw his guilty plea because his plea was entered involuntarily, unknowingly, and unintelligently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).